Title: Edmund Randolph’s Opinion on Sureties for Mint Officers, 6 December 1793
From: Randolph, Edmund
To: Jefferson, Thomas


The attorney-general of the U. S. to the secretary of state
The fifth section of the act, establishing a mint, directs, that the assayer, chief coiner, and treasurer, previously to entering upon the execution of their respective offices, shall each become bound to the U. S. with one or more sureties, in the sum of 10,000 dollars, with condition for the faithful and diligent performance of the duties of his office. With this requisition the persons, who are commissioned, as assayer and chief coiner, have not, it seems, as yet complied. Can they then execute their offices? is your question. I answer that they cannot; because the bond is a preliminary to the execution. I recollect a subtle doubt, which was once raised upon a law, inflicting a penalty of five hundred pounds upon a justice, who should presume to execute the office of justice, before he took an oath. It was contended, that if he chose to submit to the penalty, he might proceed in the functions, and his acts would notwithstanding be valid. If this were law, (which, however, I disbelieve) it was certainly the ultimate point, to which the law can in such cases be extended. But between that instance, and the situation of the assayer and chief coiner, the interval, is so great, as to Afford no protection to the latter from the former. In the former, there is a far greater appearance of recognizing a right to execute, than in the latter, to which that right is impliedly denied.

Edm: Randolph Decr. 6. 1793.

